              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :
      TIMOTHY SIECK, and,                :
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :
                                         :
            v.                           :           Case No. – 2:20-cv-05857
                                         :
      DANIELLE OUTLAW,                   :
       Philadelphia Police Commissioner; :
      CITY OF PHILADELPHIA,              :
      PENNSYLVANIA; and,                 :
      COLONEL ROBERT                     :
      EVANCHICK,                         :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :


                            CERTIFICATE OF SERVICE


       I hereby certify that on this 23rd day of November, 2020, I electronically filed
Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction,
Brief in Support of Plaintiffs’ Motion for Temporary Restraining Order and
Preliminary Injunction along with its corresponding attachments, Proposed Order,
and Order to Show Cause with the clerk of the court by using the EM/ECF system.
As Defendants have not yet entered an appearance, I have emailed copies of the
foregoing documents to:

Danielle Outlaw and City of Philadelphia Defendants
Diana.Cortes@Phila.gov
City_Closure_Complaints@Phila.gov
Anne.Taylor@Phila.gov
Shannon.Zabel@Phila.gov
Colonel Robert Evanchick
kromano@attorneygeneral.gov


                              Respectfully Submitted,

                              /s/ Adam Kraut
                              Adam Kraut
                              Attorney Id. No. 318482
                              FIREARMS POLICY COALITION
                              1215 K Street, 17th Floor
                              Sacramento, CA 95814
                              (916) 476-2342
                              akraut@fpclaw.org
